United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1793
                                   ___________

Missouri Child Care Association,        *
doing business as Missouri Coalition    *
of Children's Agencies,                 *
                                        * Appeal from the United States
             Appellant,                 * District Court for the
                                        * Western District of Missouri.
      v.                                *
                                        *       [UNPUBLISHED]
Denise Cross, Dana K. Martin,           *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: June 17, 2004
                                Filed: July 28, 2004
                                 ___________

Before RILEY, BOWMAN, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

        Plaintiff Missouri Child Care Association (MCCA), the prevailing party in this
civil rights case, appeals the order of the District Court1 awarding attorney fees to
MCCA. MCCA argues that the court abused its discretion by reducing MCCA's
claim for attorney fees by sixty percent. The District Court's reason for this
downward adjustment of the lodestar amount was that MCCA, though it had


      1
       The Honorable Nanette Laughrey, United States District Judge for the Western
District of Missouri.
succeeded in changing the legal relationship between the parties, had achieved only
limited success. More specifically, the court reasoned that MCCA had obtained both
declaratory and injunctive relief, but that these forms of relief did not ipso facto
assure any increases in reimbursements to the foster-care providers who are MCCA's
members. Given MCCA's real but limited success, the court found that a sixty
percent reduction of the lodestar amount was reasonable.

        A plaintiff's limited success is a legitimate reason to reduce a requested fee
amount. See Polacco v. Curators of Univ. of Missouri, 37 F.3d 366, 370 (8th Cir.
1994). Having considered all of MCCA's arguments in support of its claim that its
success was complete, not limited, and that the requested amount of attorney fees
should be awarded in full, we find those arguments unpersuasive. In the
circumstances of this case, we cannot say the District Court's fee award was an abuse
of its discretion.

      The order of the District Court is affirmed.
                      ______________________________




                                         -2-